DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 10/7/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Applicant's election with traverse of Species I and Sub-Species A in the reply filed on 10/7/2022 is acknowledged.  The traversal is on the ground(s) that a “valid restriction must be based on the Claims and not the Figures”, and “the Examiner fails to provide any evidence of requiring a different field of search with classification details” (Remarks 2).  
This is not found persuasive because the indicated Species and Sub-Sub-Species, while being disclosed by Figures of the current application, are directed to specific claims. This is further indicated below by the withdrawal of certain claims pertaining to specific nonelected Species/Sub-Sub-Species.  Additionally, as previously indicated in line numbers 2 and 3 of the Restriction Requirement mailed on 8/15/2022 Species I-II and Sub-Species A-B contain features which are mutually exclusive from one another, respectively, and thereby there would be a search and/or examination burden, since Species I-II and Sub-Species A-B would require a different field of search such as searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. This search/examination burden is not solely limited to different classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2022.
Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
Claim 21 recites “wherein the cutting comprises a first cutting step and a second cutting step, first cutting step utilizing a tapered blade cut to a middle of the semiconductor assembly, then utilizing a straight shape blade complete the cutting”, which the Examiner suggests amending to “wherein the cutting comprises a first cutting step and a second cutting step, the first cutting step utilizing a tapered blade to cut to a middle of the semiconductor assembly, then utilizing a straight shape blade to complete the cutting”.
Claim 25 recites “the top surface” in line 3 of the claim, which the Examiner suggests amending to “the top side surface”, since it appears the claimed element was originally introduced using that language in claim 13.
Appropriate correction is required.
A.	Prior-art rejections based at least in part by Dias
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 17-20, 22-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Dias et al. (US 2017/0287846 A1, hereinafter “Dias”).
Regarding independent claim 13, Dias discloses a method of forming a semiconductor package, the method comprising: 
cutting through a semiconductor assembly that includes a plurality of semiconductor die 116 (“dies”- ¶0030) each including a top side surface comprising a semiconductor material (i.e., the material of wafer 102, which is a semiconductor- ¶0023) including circuitry therein having bond pads connected to nodes in the circuitry (¶0035) and a bottom side surface, the cutting forming sidewall surfaces defining a sidewall plane that is at an angle which is less than 90° (based on what is shown in Figs. 1D-1E) relative to the bottom side surface (¶¶0022-0030) (see Figs. 1A-1D), and 
forming a metal coating layer 118 (“conductive layer”, which comprises metal- ¶0032) including a bottom side metal layer over the bottom side surface extending continuously to a sidewall metal layer over the sidewall surfaces (¶0032) (see Fig. 1F), 
wherein the sidewall metal layer 118 includes the sidewall plane having the angle less than 90° (based on what is shown in Fig. 1F).
Dias does not expressly disclose wherein the angle is from 10° to 60° relative to the bottom side surface.
However, Dias discloses the angle is less than 90° (based on what is shown in Figs. 1D-1F) which overlaps the claimed range of “10° to 60°”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Additionally, it would have been obvious to form the angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 14, Dias discloses wherein the semiconductor assembly comprises a wafer 102 (“wafer”- ¶0022), and the method further comprises: 
mounting the wafer 102 which has scribe lines (i.e., “streets”- ¶0025) between the semiconductor die 116 so that the top side surface of the semiconductor die 116 faces down on an affixing system 101 (“tacky material”- ¶0024) configured for securing the wafer 102 (see Fig. 1A); 
wherein the cutting comprises cutting through the scribe lines starting from the bottom side surface to form the cut sidewall surface that are between the top side surface and the bottom side surface (¶¶0030-0031) (see Figs. 1D-1F), and 
separating the metal coating layer 118 in locations between adjacent ones of the semiconductor die 116 to form a plurality of singulated ones of the semiconductor die 116 (¶0034) (see Fig. 1G).
Regarding claim 15, Dias discloses wherein the separating comprises die picking comprising removing individual ones of the semiconductor assembly from the affixing system 101 (¶0034) (see Figs. 1G-1H).
Regarding claim 17, Dias discloses wherein the affixing system 101 comprises a dicing tape 101 (¶0024).
Regarding claim 18, Dias discloses wherein a blade 112 (“saw”- ¶0030) having a tapered distal end is used for the cutting (¶0030) (see Fig. 1D).
Regarding claim 19, Dias discloses wherein the forming the metal coating layer 118 comprises a sputter deposition process or a spray process (¶0033).
Regarding claim 20, Dias discloses wherein the cutting comprises utilizing a tapered blade 112 (“saw”- ¶0030) having a pointed end, wherein the cutting provides cuts through an entire thickness of the semiconductor assembly (¶0030) (see Fig. 1D).
Regarding claim 22, Dias discloses wherein the metal coating layer 118 comprises at least one of aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (¶0032).
Regarding claim 23, Dias discloses wherein the metal coating layer 118 has an average thickness (see Fig. 1F).
Dias does not expressly disclose wherein the average thickness of the metal coating layer is 1 nm to 5 µm.
However, it would have been obvious to form the average thickness of the metal coating layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 24, Dias discloses wherein the metal coating layer 118 covers an entire area of all of the sidewall surfaces, and entire area of the bottom side surface (¶0040) (see Fig. 4A).
Regarding claim 25, Dias discloses wherein the sidewall surfaces are 4 in number (¶0040) (see Fig. 4A), and an interface with the bottom side surface are each linear surfaces that are at an angle of less than 90° (based on what is shown in Figs. 1D-1F and 4A) relative to a normal projection drawn down from the top surface.
Dias does not expressly disclose wherein the angle is 25° to 60°. 
However, Dias discloses the angle is less than 90° (based on what is shown in Figs. 1D-1F and 4A) which overlaps the claimed range of “25° to 60°”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Additionally, it would have been obvious to form the angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 27, Dias discloses the method further comprising forming a mold compound 427 (“molding material”- ¶0041) around the plurality of semiconductor die 116, since material 427 is formed on each of the plurality of semiconductor die 116 (see Fig. 4A).
Regarding claim 28, Dias discloses wherein the forming the mold compound 427 takes place after the forming of the metal coating layer 118 (see Fig. 4A).
B.	Prior-art rejections based at least in part by Liu

Claim Rejections - 35 USC § 103
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Liu et al. (US 2017/0116458 A1, hereinafter “Liu”).
Regarding independent claim 13, Liu discloses a method of forming a semiconductor package, the method comprising: 
cutting through a semiconductor assembly that includes a plurality of semiconductor die 120 (“chip regions”- ¶0020) each including a top side surface comprising a semiconductor material (i.e., the semiconductor material of substrate 100- ¶0020) including circuitry 110 (“sensing region”- ¶0023) therein having bond pads 140 (“pads”- ¶0022) connected to nodes in the circuitry 110 (¶0023) and a bottom side surface, the cutting forming sidewall surfaces defining a sidewall plane that is at an angle which is less than 90° (based on what is shown in Fig. 1B)  relative to the bottom side surface (see Figs. 1A-1B), and 
forming a metal coating layer 220 (“redistribution layer”, which is comprised of metal- ¶0038) including a bottom side metal layer over the bottom side surface extending continuously to a sidewall metal layer over the sidewall surfaces (¶0037) (see Fig. 1C), 
wherein the sidewall metal layer 220 includes the sidewall plane having the angle from less than 90° (based on what is shown in Fig. 1C).
Liu does not expressly disclose wherein the angle is from 10° to 60° relative to the bottom side surface.
However, Liu discloses the angle is less than 90° (based on what is shown in Figs. 1B-1C) which overlaps the claimed range of “10° to 60°”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Additionally, it would have been obvious to form the angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 26, Liu discloses wherein the method further comprises before forming the metal coating layer 220 forming a dielectric layer 210 (“insulating layer”- ¶0035) on the bottom side surface and on the sidewall surfaces (¶0034) (see Fig. 1C).
Allowable Subject Matter
Claims 16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record including Dias and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the semiconductor assembly comprises the plurality of semiconductor die each mounted on a leadframe of a leadframe panel having leads with the bond pads electrically connected to the leads or the leads, further comprising forming a mold compound to encapsulate the plurality of semiconductor die, and wherein the cutting comprises cutting the mold compound to provide the cut sidewall surfaces defining the sidewall plane having the angle of at least 100 relative to the bottom side surface”.
Regarding claim 30, the prior art of record including Dias and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising mounting the semiconductor die on a leadframe having leads, and electrically connecting the bond pads to the leads before the forming of the mold compound”.
Claim 21 would be allowable if rewritten to overcome the objected subject matter, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record including Dias and/or Liu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the cutting comprises a first cutting step and a second cutting step, first cutting step utilizing a tapered blade cut to a middle of the semiconductor assembly, then utilizing a straight shape blade complete the cutting”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichihara et al. (US 2013/0120699 A1), which discloses a method for forming a plurality of dies with angled sidewalls and forming a metal coating layer on the plurality of dies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895